Title: To James Madison from Joseph Pitcairn, 21 August 1801 (Abstract)
From: Pitcairn, Joseph
To: Madison, James


21 August 1801, Hamburg. Encloses list of American vessels in port between 1 Jan. and 30 June, which has been delayed to ascertain “the destination of the last commerce.”
 

   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.; in a clerk’s hand, signed by Pitcairn; docketed by Wagner as received 27 Oct. Enclosure not found.


   A full transcription of this document has been added to the digital edition.
